This is a petition to rehear and reverse the judgment rendered in this court in the case of Mizell v. Simmons, at its June term, 1878, and reported in 79 N.C. 182. *Page 2 
In the case of Watson v. Dodd, 72 N.C. 240, which, like this, was a petition to rehear, Chief Justice PEARSON in delivering the opinion of the court said: "The weightiest considerations make it the duty of the court to adhere to their decisions. No case ought to be reversed upon petition to rehear unless it was decided hastily and some material point was overlooked, or some direct authority was not called to the attention of the court." And to the same effect are the cases of Haywood v. Daves, 81 N.C. 8;Devereux v. Devereux, Ibid., 12.
This case seems to have been considered in 1878, when before this court, with very great care, deliberation and labor, from the numerous authorities cited and the able and well considered opinions delivered. But it does not appear that any material point was then overlooked or that any important authority was then omitted which is now brought to the attention of the court. So far from that being the case, the same authorities then cited are now relied upon, and we are unable to discover any error in the decision then made. We are, therefore, of the opinion that the decision made in this case at the June term, 1878, shall stand as the judgment of this court.
No error.                                     Affirmed.